Exhibit 10.3

SAN JOSE WATER COMPANY

CASH BALANCE

EXECUTIVE SUPPLEMENTAL RETIREMENT PLAN

(Effective July 23, 2008)

(Amended and Restated July 29, 2009)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page

I.

   DEFINITIONS    1    1.1    Account    1    1.2    Accrued Benefit    1    1.3
   Beneficiary    1    1.4    Benefit Payment Date    1    1.5    Board of
Directors    1    1.6    Change in Control    1    1.7    Code    1    1.8   
Committee    2    1.9    Company    2    1.10    Compensation    2    1.11   
Compensation Credits    2    1.12    Credited Service    2    1.13    Death
Benefit    2    1.14    Eligible Employee    2    1.15    Employee    2    1.16
   Employer Group    2    1.17    Executive Severance Plan    3    1.18    ERISA
   3    1.19    Interest Credit    3    1.20    Participant    3    1.21    Plan
   3    1.22    Plan Quarter    3    1.23    Plan Year    3    1.24   
Retirement Benefit    3    1.25    Retirement Plan    3    1.26    Separation
from Service    4    1.27    SJW Corp    4    1.28    Year of Service    4   
1.29    Years of Service    4

II.

   PARTICIPATION    4

III.

   RETIREMENT BENEFIT    5    3.1    Retirement Benefit Formula    5    3.2   
Credits to Accounts    5    3.3    Time and Form of Payment    7    3.4   
Beneficiary Designation    7    3.5    Death Benefit    7

IV.

   VESTING    7    4.1    Normal Vesting    7    4.2    Change in Control
Severance Vesting    8

 

i



--------------------------------------------------------------------------------

V.

   FUNDING NATURE OF THE PLAN    8

VI.

   ADMINISTRATION OF THE PLAN    8    6.1    Committee Administration    8   
6.2    Delegation by the Committee    9    6.3    Compensation of the Committee
   9

VII.

   AMENDMENTS AND TERMINATION    9    7.1    Reservation of Power    9    7.2   
Notice    9    7.3    Affect of Amendment or Termination    10

VIII.

   MISCELLANEOUS    10    8.1    Headings    10    8.2    Choice of Law    10   
8.3    No Right to Employment    10    8.4    Satisfaction of Claims    10   
8.5    Top Hat Status    10    8.6    Alienation of Benefits    10    8.7   
Incapacity    10    8.8    Timing of Determinations    11

 

ii



--------------------------------------------------------------------------------

THE SAN JOSE WATER COMPANY

EXECUTIVE SUPPLEMENTAL RETIREMENT PLAN

On July 23, 2008, the Board of Directors of the San Jose Water Company (the
“Company”) adopted the San Jose Water Company Cash Balance Supplemental
Executive Retirement Plan (the “Plan”). The Plan is designed to supplement the
retirement income of a designated select group of management and/or highly
compensated executives of the Company and is therefore intended to function
solely as a so-called “top hat” plan of deferred compensation subject to the
provisions of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), which are applicable to such a plan. In addition, the Plan is
intended to comply with the applicable requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the Treasury
Regulations issued thereunder.

I. DEFINITIONS

Wherever used herein the following terms have the meanings indicated:

1.1 Account. The term “Account” means the account maintained with respect to a
Participant, which is established and maintained hereunder for bookkeeping
purposes only and shall not be construed as creating for any Employee a right to
specific assets of the Plan.

1.2 Accrued Benefit. The term “Accrued Benefit” means, at any time, the value of
a Participant’s Account, as computed in accordance with Section 3.1.

1.3 Beneficiary. The term “Beneficiary” means the person or persons entitled,
pursuant to Section 3.4, to receive the Participant’s Retirement Benefit
following his or her death; provided, however, that in the case of a married
Participant, the Participant’s spouse shall be deemed to be the Participant’s
Beneficiary, unless such spouse otherwise consents, in a form and manner
designated by the Committee, to the designation of an alternate Beneficiary.

1.4 Benefit Payment Date. The term “Benefit Payment Date” means the date on
which the payment of a Participant’s Retirement Benefit is to be paid pursuant
to Section 3.3.

1.5 Board of Directors. The term “Board of Directors” means the Board of
Directors of San Jose Water Company.

1.6 Change in Control. The term “Change in Control” means a transaction
involving a change in ownership or control of SJW Corp. which constitutes a
Change in Control, as such term is defined at the relevant time in the Executive
Severance Plan (or any successor plan) or, if the Executive Severance Plan
ceases to exist and is not succeeded by another similar plan, as it was last
defined in the Executive Severance Plan.

1.7 Code. The term “Code” means the Internal Revenue Code of 1986, as amended
from time to time.



--------------------------------------------------------------------------------

1.8 Committee. The term “Committee” means the Executive Compensation Committee
of the SJW Corp. Board of Directors which shall administer the Plan in
accordance with the provisions of Article VI hereof.

1.9 Company. The term “Company” means San Jose Water Company and any successor
to all or a major portion of the assets or business of the San Jose Water
Company.

1.10 Compensation. The term “Compensation” means the salary earned by a
Participant during a Plan Quarter or other relevant period under the Plan,
whether or not actually paid in that Plan Quarter or period, plus any annual
cash performance bonus that is paid to such Participant during such Plan Quarter
or other relevant period plus any portion of such bonus that would have been
paid in such Plan Quarter or period in the absence of the Participant’s deferral
election or other deferred payment provision applicable to such compensation.
Any deferred cash performance bonus taken into account as Compensation for the
Plan Quarter or other relevant period in which such bonus would have been paid
in the absence of a deferral provision or election shall not again be taken into
account as Compensation in the Plan Quarter or other relevant period in which
that deferred bonus is actually paid. No other bonus or special compensation
will be included, except to the extent expressly provided otherwise, in
accordance with the applicable provisions of Code Section 409A, by the Committee
administering this Plan.

1.11 Compensation Credits. The term “Compensation Credits” means the dollar
credits, if any, credited to a Participant’s Account in accordance with
Section 3.2 below.

1.12 Credited Service. The term “Credited Service” has the meaning set forth in
the Retirement Plan.

1.13 Death Benefit. The term “Death Benefit” has the meaning set forth in
Section 3.5 of the Plan.

1.14 Eligible Employee. The term “Eligible Employee” means any officer of the
Company or any other Employee who:

(a) first commences status as an Employee on or after March 31, 2008.

(b) is part of a select group of management or an otherwise highly compensated
employee, as determined by the Committee in accordance with applicable ERISA
standards, and

(c) is not, and never has been, a participant in the San Jose Water Company
Supplemental Executive Retirement Plan.

1.15 Employee. The term “Employee” means an individual for so long as he or she
is in the employ of at least one member of the Employer Group, subject to the
control and direction of the employer entity as to both the work to be performed
and the manner and method of performance.

1.16 Employer Group. The term “Employer Group” means:

(a) the Company and

 

-2-



--------------------------------------------------------------------------------

(b) each of the other members of the controlled group that includes the Company,
as determined in accordance with Sections 414(b) and (c) of the Code; provided,
however, that in applying Sections 1563(1), (2) and (3) of the Code, for
purposes of determining the controlled group of corporations under
Section 414(b), the phrase “at least 50 percent” shall be used instead of “at
least 80 percent” each place the latter phrase appears in such sections, and in
applying Section 1.414(c)-2 of the Treasury Regulations for purposes of
determining trades or businesses that are under common control for purposes of
Section 414(c), the phrase “at least 50 percent” shall be used instead of “at
least 80 percent” each place the latter phrase appears in Section 1.4.14(c)-2 of
the Treasury Regulations.

1.17 Executive Severance Plan. The term “Executive Severance Plan” means SJW
Corp. Executive Severance Plan, as amended from time to time.

1.18 ERISA. The term “ERISA” means the Employee Retirement Income Security Act
of 1974, as amended from time to time.

1.19 Interest Credit. The term “Interest Credit” means the dollar credit, if
any, credited to a Participant’s Account in accordance with Section 3.2(b)
below.

1.20 Participant. The term “Participant” means an Eligible Employee selected by
the Committee to participate in the Plan; provided, however, that such
individual shall not commence actual participation in the Plan or otherwise
accrue benefits under the Plan until the date determined under Article II.

1.21 Plan. The term “Plan” means the San Jose Water Company Cash Balance
Executive Supplemental Retirement Plan, as set forth in this document and in any
amendments from time to time made hereto.

1.22 Plan Quarter. The term “Plan Quarter” means the period commencing initially
on July 23, 2008, and ending September 30, 2008, and thereafter, the period
commencing on the first day of each calendar quarter and ending on the day
immediately preceding the first day of the next calendar quarter.

1.23 Plan Year. The term “Plan Year” means the period commencing initially on
July 23, 2008, and ending December 31, 2008, and thereafter, the period
commencing on January 1 of each year and ending on the December 31 following.

1.24 Retirement Benefit. The term “Retirement Benefit” means the retirement
benefit payable under this Plan, calculated in accordance with Article III.

1.25 Retirement Plan. The term “Retirement Plan” means the San Jose Water
Company Retirement Plan, a tax-qualified defined benefit pension plan under Code
Section 401(a) which was adopted November 1, 1950, as such plan may be amended
and restated from time to time.

 

-3-



--------------------------------------------------------------------------------

1.26 Separation from Service. The term “Separation from Service” means the
Participant’s cessation of Employee status by reason of his or her death,
retirement or termination of employment. The Participant shall be deemed to have
terminated employment for such purpose at such time as the level of his or her
bona fide services to be performed as an Employee (or non-employee consultant)
permanently decreases to a level that is not more than twenty percent (20%) of
the average level of services he or she rendered as an Employee during the
immediately preceding thirty-six (36) months (or such shorter period for which
he or she may have rendered such service). Any such determination as to
Separation from Service, however, shall be made in accordance with the
applicable standards of the Treasury Regulations issued under Code Section 409A.
In addition to the foregoing, a Separation from Service will not be deemed to
have occurred while an Employee is on military leave, sick leave or other bona
fide leave of absence if the period of such leave does not exceed six (6) months
or any longer period for which such Employee is provided with a right to
reemployment with one or more members of the Employer Group either by statute or
by contract; provided, however, that in the event of an Employee’s leave of
absence due to any medically determinable physical or mental impairment that can
be expected to result in death or to last for a continuous period of not less
than six (6) months and that causes such individual to be unable to perform his
or her duties as an Employee, no Separation from Service shall be deemed to
occur during the first twenty-nine (29) months of such leave. If the period of
leave exceeds six (6) months (or twenty-nine (29) months in the event of
disability as indicated above) and the Employee is not provided a right to
reemployment either by statute or by contract, then such Employee will be deemed
to have a Separation from Service on the first day immediately following the
expiration of such six (6)-month or twenty-nine (29)-month period.

1.27 SJW Corp. The term “SJW Corp.” means SJW Corp., a California corporation
which is the corporate parent of the Company, or any successor to all or a major
portion of the assets or business of the SJW Corp.

1.28 Year of Service. The term “Year of Service” has the meaning set forth in
the San Jose Water Company Retirement Plan.

1.29 Years of Service. The term “Years of Service” means more than one Year of
Service.

II. PARTICIPATION

Each Eligible Employee selected by the Committee for participation in the Plan
shall be promptly notified by the Company in writing of such selection and shall
become a Participant in the Plan on the first day of the first Plan Quarter
coincident with or next following the date of his or her selection for
participation by the Committee or such later date as the Committee shall
specify, as set forth in the notification from the Company.

 

-4-



--------------------------------------------------------------------------------

III. RETIREMENT BENEFIT

3.1 Retirement Benefit Formula.

(a) Subject to Section 3.1(b) below, the value of the Retirement Benefit payable
to a vested Participant under this Plan shall be equal to the excess of:

(i) the amount of the balance of the Participant’s Account under this Plan on
the last day of the Plan Quarter coincident with or immediately preceding the
Participant’s Benefit Payment Date, based upon the sum of the Compensation
Credits and Interest Credits that have been made in accordance with the
provisions of Section 3.2(a) and Section 3.2(b) below, over

(ii) the amount by which (A) exceeds (B), where:

(A) is the greater of the balance credited to the Participant’s account under
the Retirement Plan on:

(I) the last day of the Plan Quarter coincident with or immediately preceding
the Participant’s Benefit Payment Date under this Plan, based upon the sum of
the compensation credits and interest credits that have been made to such
account through the last day of such Plan Quarter in accordance with the
applicable provisions of such Retirement Plan, and

(II) the last day of the Plan Quarter that immediately precedes the Plan Quarter
described in Section 3.1(a)(ii)(A)(I) above, based upon the sum of the
compensation credits and interest credits that have been made to such account
through the last day of such Plan Quarter in accordance with the applicable
provisions of such Retirement Plan.

(B) is the balance credited to the Participant’s account under the Retirement
Plan on the first day of the Plan Quarter coincident with or next following the
date that the Participant first becomes eligible for this Plan.

(b) Notwithstanding Section 3.1(a) above, if a Participant in this Plan ceases
to be eligible for any reason and later becomes eligible once again, the balance
credited to the Participant’s account under the Retirement Plan during such
period of ineligibility, as determined by the Committee, in its sole and
absolute discretion, shall be disregarded in determining the amount of the
offset described in Section 3.1(a)(ii) above.

3.2 Credits to Accounts. For each Plan Quarter that the Participant remains an
Eligible Employee who is participating in this Plan, such Participant’s Account
shall be eligible to receive one or more of the following credits:

(a) Compensation Credits. Compensation Credits shall be made to each
Participant’s Account in an amount determined under the following chart on the
basis of:

 

-5-



--------------------------------------------------------------------------------

(i) the Participant’s Compensation taken into account, in accordance with
Section 1.10 above, for the period beginning with the start of the Plan Quarter
and ending with the earliest of:

(A) the last day of the Plan Quarter,

(B) the first day of the calendar month that is coincident with or precedes the
Participant’s Separation from Service,

(C) the first day of the calendar month that is coincident with or precedes the
date on which a Participant ceases to qualify as an Eligible Employee; and

(ii) the number of years of Credited Service completed as of the earliest of:

(A) the last day of the Plan Quarter,

(B) the first day of the calendar month that is coincident with or precedes the
Participant’s Separation from Service, and

(C) the first day of the calendar month that is coincident with or precedes the
date on which a Participant ceases to qualify as an Eligible Employee:

 

Years of Credited Service

  

Percent of Compensation

Less than 5

   10%

5 but less than 10

   11%

10 but less than 15

   12%

15 but less than 20

   14%

20 or more

   16%

(b) Interest Credits. An Interest Credit shall be made to each Participant’s
Account in an amount determined by multiplying:

(i) the balance of the Participant’s Account as of the earlier of

(A) the last day of the Plan Quarter, and

(B) first day of the first calendar month on which all events have occurred that
entitle a Participant, or Beneficiary, as the case may be, to a benefit pursuant
to the terms of this Plan, by

(ii) the lesser of:

(A) one and one half percent (1.5%), and

(B) the greater of:

(I) three-fourths of one percent (.75%), or

 

-6-



--------------------------------------------------------------------------------

(II) one quarter of the annual yield on 30-year Treasury bonds, determined as of
the month of October preceding the first day of the Plan Year.

3.3 Time and Form of Payment. A vested Participant’s Retirement Benefit shall be
paid in a single lump sum amount and the Benefit Payment Date associated with
such Participant’s Retirement Benefit shall be the first day of the seventh
calendar month following the Participant’s Separation from Service.

3.4 Beneficiary Designation. The Beneficiary designation of a Participant shall
be made on a form prepared by, and delivered to, the Committee prior to the
Benefit Payment Date. The Participant may revoke or change the designation at
any time prior to the applicable Benefit Payment Date by delivering a subsequent
form to the Committee.

3.5 Death Benefit. If a Participant dies after his or her Retirement Benefit has
vested but before the Benefit Payment Date, then such Participant’s Beneficiary
shall be entitled to a Death Benefit that is:

(a) payable on the first day of the month coinciding with or next following the
Participant’s death, or as soon thereafter as administratively practicable, but
in no event after the later of:

(i) the close of the calendar year in which the Participant’s death occurs, or

(ii) the fifteenth day of the third calendar month following the date of the
Participant’s death, and

(b) paid in a single lump sum amount, equal to the Retirement Benefit the
Participant would have received under the Plan had his or her Separation from
Service occurred on the day before the Participant’s death.

IV. VESTING

4.1 Normal Vesting. A Participant shall vest in his or her Accrued Benefit upon
completion of Years of Service as follows:

 

Years of Service

 

Vested Percentage

Less than 10   None 10 or More   100%

 

-7-



--------------------------------------------------------------------------------

4.2 Change in Control Severance Vesting. Notwithstanding Section 4.1 above, a
Participant’s Accrued Benefit shall immediately become 100% vested if such
Participant becomes entitled to a severance benefit under the Executive
Severance Plan by reason of a qualifying termination of his or her Employee
status thereunder.

V. FUNDING NATURE OF THE PLAN

The funds used for payment of benefits under this Plan and of the expenses
incurred in the administration thereof shall, until such actual payment,
continue to be a part of the general funds of the Company, and no person other
than the Company shall, by virtue of this Plan, have any interest in any such
funds. Nothing contained herein shall be deemed to create a trust of any kind or
create any fiduciary relationship. To the extent that any person acquires a
right to receive payments from the Company under this Plan, such right shall be
no greater than the right of any unsecured general creditor of the Company. The
foregoing notwithstanding, the Company may fund the Plan with Board approval at
any time, and the Company shall in the event of a Change in Control arrange for
the funding, immediately before the effective date of that Change in Control, of
all the Accrued Benefits under the Plan through a trust which satisfies the
requirements of Revenue Procedure 92-64 and/or such other statutory or
regulatory requirements as are necessary to assure that Participants are not
subject to Federal income taxation on either their Accrued Benefits or amounts
contributed to such trust before their receipt of such benefits or assets.

VI. ADMINISTRATION OF THE PLAN

6.1 Committee Administration.

(a) The Plan shall be administered by the Committee. The Committee shall have
the exclusive authority and responsibility for all matters in connection with
the operation and administration of the Plan. The Committee’s powers and duties
shall include, but shall not be limited to, the following:

(i) selecting the Eligible Employees who are to participate in the Plan,

 

-8-



--------------------------------------------------------------------------------

(ii) compiling and maintaining all records necessary in connection with the
Plan;

(iii) determining the amount (if any) of the benefits payable under the Plan to
a Participant or his or her Beneficiary and authorizing the payment of all
benefits under the Plan as they become due and payable under the Plan;

(iv) reducing or otherwise adjusting amounts payable under the Plan if payments
are made in error; and

(v) engaging such legal accounting and other professional services as it may
deem proper.

(b) Decisions by the Committee shall be final and binding upon all parties.

6.2 Delegation by the Committee. The Committee, from time to time, may allocate
to one or more of its members (or to any other person or persons or
organizations) any of its rights, powers, and duties with respect to the
operation and administration of the Plan. Any such allocation shall be reviewed
from time to time by the Committee and shall be terminable upon such notice as
the Committee, in its sole discretion, deems reasonable and prudent under the
circumstances.

6.3 Compensation of the Committee. The members of the Committee shall serve
without compensation, but all benefits payable under the Plan and all expenses
properly incurred in the administration of the Plan, including all expenses
properly incurred by the Committee in exercising its duties under the Plan,
shall be borne by the Company.

VII. AMENDMENTS AND TERMINATION

7.1 Reservation of Power. The Board of Directors reserves the power at any time
to terminate this Plan and to otherwise amend any portion of the Plan other than
this Article VII; provided, however, that no such action shall:

(a) reduce any Accrued Benefit (or any benefit hereunder based thereon) as of
the date of such action or

(b) adversely affect a Participant’s right to continue to vest in such Accrued
Benefit in accordance with the terms of the Plan in effect immediately prior to
such action.

7.2 Notice. Notice of termination or amendment of the Plan, pursuant to
Section 7.1, shall be given in writing to each Participant and Beneficiary of a
deceased Participant.

 

-9-



--------------------------------------------------------------------------------

7.3 Affect of Amendment or Termination. No amendment or termination of the Plan
shall affect or modify the Benefit Payment Date provisions or form of payment
provisions in effect under Article III immediately prior to such amendment or
termination, and such amendment or termination shall not result in any
accelerated payment of the Retirement Benefits accrued under the Plan.

VIII. MISCELLANEOUS

8.1 Headings. The headings and subheadings of this instrument are inserted for
convenience of reference only and are not to be considered in the construction
of this Plan. Wherever appropriate, words used in the singular may include the
plural, plural may be read as the singular and the masculine may include the
feminine.

8.2 Choice of Law. The instrument creating the Plan shall be construed,
administered, and governed in all respects in accordance with the laws of the
State of California to the extent not preempted by ERISA. If any provision of
this Plan shall be held by a court of competent jurisdiction to be invalid or
unenforceable, the remaining provisions shall continue to be fully effective.

8.3 No Right to Employment. Participation in this Plan shall not give to any
employee the right to be retained in the employ of the Company nor any right or
interest in this Plan other than is herein specifically provided.

8.4 Satisfaction of Claims. Any payment to a Participant or Beneficiary or the
legal representative of either, in accordance with the terms of this Plan shall
to the extent thereof be in full satisfaction of all claims such person may have
against the Company hereunder, which may require such payee, as a condition to
such payment, to execute a receipt and release therefor in such form as shall be
determined by the Company.

8.5 Top Hat Status. This Plan is intended to qualify for exemption from Articles
II, III, and IV of ERISA, as amended, as an unfunded plan maintained primarily
for the purpose of providing deferred compensation for a select group of
management or highly compensated employees under Sections 201(2), 301(a)(3) and
401(a)(1) of such Act, and shall be so interpreted.

8.6 Alienation of Benefits. Benefits under this Plan shall not be alienated,
hypothecated or otherwise encumbered, and to the maximum extent permitted by law
such benefits shall not in any way be subject to claim of creditors or liable to
attachment, execution or other process of law.

8.7 Incapacity. If an individual entitled to receive a Retirement Benefit is
determined by the Committee or is adjudged to be legally incapable of giving
valid receipt and discharge for such benefits, they shall be paid to the duly
appointed and acting guardian, if any, and if no such guardian is appointed and
acting, to such person as the Committee may designate. Such payment shall, to
the extent made, be deemed a complete discharge for such payments under this
Plan.

 

-10-



--------------------------------------------------------------------------------

8.8 Timing of Determinations. If the Committee is unable due to unforeseen
circumstances to make the determinations required under this Plan in sufficient
time for payments to be made when due, the Committee shall make the payments
immediately upon the completion of such determinations, with interest at a
reasonable rate from the due date, and may, at its option, make provisional
payments, subject to adjustment, pending such determination.

IN WITNESS WHEREOF, San Jose Water Company has caused its authorized officers to
execute this instrument in its name and on its behalf.

 

    SAN JOSE WATER COMPANY July 29, 2009     By:  

/s/ W. Richard Roth

      W. Richard Roth, President and       Chief Executive Officer

 

-11-